55 So. 3d 674 (2011)
James CLARK, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-0316.
District Court of Appeal of Florida, First District.
February 22, 2011.
James Clark, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
By petition for writ of mandamus filed with the Florida Supreme Court and transferred to this court, Inmate James Clark seeks to compel this court to rule on a petition purportedly pending before this court which seeks belated appeal from an order that denied postconviction relief. Although the Florida Supreme Court would appear to be the proper forum for this mandamus petition, see State ex rel. Florida Real Estate Comm'n v. Anderson, 164 So. 2d 265 (Fla. 2d DCA 1964), we elect not to transfer the petition back to the Florida Supreme Court but instead will address the merits.
A diligent search of this court's files through its case management system has not revealed the filing of the petition seeking belated appeal at issue. Accordingly, the petition for writ of mandamus is hereby denied. See Clark v. State, 954 So. 2d 685 (Fla. 1st DCA 2007). This disposition is without prejudice to petitioner's right to file in this court a petition seeking a belated appeal with the date stamp reflecting when it was originally given to prison officials for mailing.
PETITION DENIED.
WOLF, HAWKES, and WETHERELL, JJ., concur.